SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August 2014 (Report No. 1) Commission File Number: 0-27466 NICE-SYSTEMS LTD. (Translation of Registrant's Name into English) 22 Zarchin Street, P.O. Box 690, Ra'anana, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): CONTENTS This Report on Form 6-K of NICE consists of the following documents, which are attached hereto and incorporated by reference herein: Press Release: Improve Your Reactions with Real Time: NICE to Present New NICE Engage Platform during Upcoming Webinar Series, Dated August 12, 2014 Press Release: LAX Extends Incident Management to Field Operations with NICE Situator Web Application,Dated August 13, 2014 Press Release: NICE is Once Again the Leader in Speech Analytics according to Analyst Firm DMG Consulting, Dated August 13, 2014 Press Release: NICE Receives Star Performer Award for Real-Time Authentication Solution from Speech Technology Magazine, Dated August 19, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. NICE-SYSTEMS LTD. By: /s/Yechiam Cohen Name: Yechiam Cohen Title: General Counsel Dated: September 2, 2014 EXHIBIT INDEX This Report on Form 6-K of NICE consists of the following documents, which are attached hereto and incorporated by reference herein: Press Release: Improve Your Reactions with Real Time: NICE to Present New NICE Engage Platform during Upcoming Webinar Series, Dated August 12, 2014 Press Release: LAX Extends Incident Management to Field Operations with NICE Situator Web Application,Dated August 13, 2014 Press Release: NICE is Once Again the Leader in Speech Analytics according to Analyst Firm DMG Consulting, Dated August 13, 2014 Press Release: NICE Receives Star Performer Award for Real-Time Authentication Solution from Speech Technology Magazine, Dated August 19, 2014
